Exhibit Number STATE OF FLORIDA Shares ALTERNATIVE ENERGY PARTNERS, INC. AUTHORIZED 50,000,$.0 THIS CERTIFIES THAT IS THE REGISTERED HOLDER OF SHARES OF THE FULLY PAID AND NON-ASSESSABLECAPITAL STOCK OF ALTERNATIVE ENERGY PARTNERS, INC. transferable only on the books of the corporation by the holder hereof in Person or by Attorney upon surrender of this certificate properly endorsed. In witness Whereof, the said Corporation has caused this Certificate to be signed By its duly authorized officers and its Corporate Seal to be hereunto affixed This dayof A.D., . PRESIDENT [SEAL] SECRETARY -1- The following abbreviations, when used in the inscription on the face of this certificate, shall be construed as though they were written out in full according to applicable laws or regulations. TEN COM as tenants in common UNIF GIFT MIN ACT Custodian TEN ENT as tenants by the entireties (Cust) (Minor) JT TEN as joint tenants with the right of Act survivorship and not as tenants (State) in common Additional abbreviations may also be used though not in the above list. For value received, hereby sell, assign and transfer unto PLEASE INSERT SOCIAL SECURITY OR OTHER IDENTIFYING NUMBER OF ASSIGNEE (PLEASE PRINT OR TYPEWRITE NAME AND ADDRESS, INCLUDING ZIP CODE OF ASSIGNEE) shares of the capital stock represented by the within Certificate, and do hereby irrevocably constitute and appoint , Attorney to transfer the said stock on the books of the within named Corporation with full power of substitution in the premises. Dated X THE SIGNATURE TO THIS ASSIGNMENT MUST CORRESPOND WITH THE NAME AS WRITTEN UPON THE FACE OF THIS CERTIFICATE IN EVERY PARTICULAR WITHOUT ALTERATION OR ENLARGEMENT OR ANY CHANGE WHATSOEVER. THE SIGNATURE(S) MUST BE GUARANTEED BY AN ELIGIBLE GUARANTOR INSTITUTION (Banks, Stockbrokers, Savings and Loan Associations and
